HOBSON, Judge.
Appellant Dennis Lee Baxter appeals the judgment and sentence entered against him for possession and sale of hydromorphone in violation of Section 893.13, Florida Statutes. He argues that the trial court erred in sending a tape recorder and recording of a telephone conversation between himself and a witness into the jury room during deliberations. The tape recording had previously been admitted into evidence and played for the jury in open court. During deliberations, the jury returned to the court to ask to have the tape recording replayed. Defense counsel’s objection was overruled and the recording was sent to the jury room. We cannot agree with appellant’s argument that this action constituted reversible error and, therefore, affirm the judgment and sentence imposed against him.
Fla.R.Crim.P. 3.400(d) permits all things received into evidence, other than depositions, to be taken into the jury room during deliberations. As appellee pointed out, the committee notes to this rule in Florida Statutes Annotated reveal that the committee recommended altering the prior Section 919.04(3), Florida Statutes (1965), to exclude written or recorded statements or confessions from that evidence which would be allowed in the jury room during deliberations. However, the notes clearly point out that this proposal was not approved. Therefore, the prior rule was transferred unchanged and remains in effect today.
GRIMES, C. J., and DANAHY, J., concur.